per curiam:
Nuevamente nos vemos forzados a suspender indefinidamente de la práctica notarial a un abogado por incumplir con nuestras órdenes y con la Regla 9(j) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A.
I
El Ledo. Ángel L. Morales Rodríguez fue admitido al ejercicio de la abogacía el 30 de noviembre de 1982, y el 17 de enero de 1983 al ejercicio de la notaría. El 30 de diciem-bre de 2010, la Leda. Lourdes I. Quintana Lloréns, Direc-tora de la Oficina de Inspección de Notarías, presentó un informe sobre la obra notarial del licenciado Morales Rodríguez. En ese informe, la licenciada Quintana Lloréns nos indicó que la obra notarial del licenciado Morales Ro-*768dríguez para 1988, 1989, y 1992 al 1995, había sido inspec-cionada conforme a la resolución que emitimos el 11 de octubre de 2002. Añadió que la inspección realizada reveló que el licenciado Morales Rodríguez adeuda $2,866 por aranceles en sus protocolos y Registro de Testimonios, y que las gestiones realizadas para lograr que las deficien-cias pendientes fuesen corregidas han sido infructuosas.
Visto el informe presentado por la licenciada Quintana Lloréns, el 29 de enero de 2010 emitimos una Resolución. En ella, concedimos al licenciado Morales Rodríguez un término de veinte días para que subsanara las deficiencias encontradas en su obra notarial y le apercibimos que su incumplimiento con los términos de la resolución conlleva-ría su suspensión automática del ejercicio de la abogacía.
El 11 de febrero 2010, el Sr. Edgardo Vargas Santana, alguacil de este Tribunal, diligenció personalmente la reso-lución antes descrita. Dicho diligenciamiento fue devuelto como negativo, pues el licenciado Morales Rodríguez ya no residía en la dirección suministrada por la Secretaría de este Tribunal. Además, sus números telefónicos estaban fuera de servicio.
Posteriormente, el 19 de mayo de 2010, la licenciada Quintana Lloréns presentó un segundo informe sobre la obra notarial del licenciado Morales Rodríguez. En dicho informe la licenciada expresó que la obra notarial del licen-ciado Morales Rodríguez aún permanece en las mismas condiciones antes descritas y que éste no se ha comunicado con la Oficina de Inspección de Notarías para corregir las deficiencias identificadas.
II
Todo abogado admitido a practicar la profesión tiene el deber ineludible de responder con premura y diligencia los requerimientos que le hace el Tribunal General de Justicia. In re Tió Fernández, 178 D.P.R. 681 (2010); In re Cubero Feliciano I, 175 D.P.R. 794 (2009). Cónsono con lo anterior, en múltiples ocasiones hemos enfatizado que la *769naturaleza pública de la profesión de la abogacía impone a todo abogado la más rigurosa observancia a los requeri-mientos relacionados con investigaciones disciplinarias. In re Rosado Cruz, 176 D.P.R. 1012 (2009); In re Ramírez Ferrer, 164 D.P.R. 744 (2005); In re Pérez Brasa, 155 D.P.R. 813 (2001). “Es obligación de todo abogado responder dili-gentemente los requerimientos relacionados con un proce-dimiento disciplinario seguido en su contra ....” In re Rosado Cruz, supra, pág. 1015. Ello es así sin importar que el Procurador General realice los requerimientos o, como en el caso ante nos, los realice este Tribunal. In re Rosado Cruz, supra; In re Cuevas Vélez, 157 D.P.R. 129 (2002); In re Vázquez Santiago, 155 D.P.R. 926 (2001); In re Izquierdo, 126 D.P.R. 202, 205 (1990).
Además, hemos reiterado que “ignorar las órdenes de este Tribunal conlleva la imposición de sanciones disciplinarias severas...". In re Rosado Cruz, supra, pág. 1015. “[E]llo [ocurre] por tratarse de una conducta que contraviene las normas éticas que regulan la profesión de la abogacía.” Íd. Véanse: In re Ramírez Ferrer, supra; In re Vargas Soto, 146 D.P.R. 55 (1988). Aún más, la desatención a las órdenes de este Tribunal constituye una violación al Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, en cuanto a la exigencia de respeto hacia los tribunales —In re Rosado Cruz, supra; In re Vargas Soto, supra— como también constituye una falta ética distinta e independiente de los méritos de la queja o quejas disciplinarias ya presentadas. In re Rosado Cruz, supra; In re Ramírez Ferrer, supra; In re Vázquez Santiago, supra; In re Vargas Soto, supra.
De igual forma, en innumerables ocasiones hemos sido enfáticos en la importancia del deber de todo abogado de mantener informado al Tribunal sobre sus direcciones e información personal requerida. In re Tió Fernández, supra; In re Sanabria Ortiz, 156 D.P.R. 345 (2002). Por ello, “cualquier cambio en la dirección del abogado debe ser notificado de inmediato a este Tribunal. El abogado que no *770cumpla con este deber falta a los deberes más elementales de la profesión”. In re Tió Fernández, supra. Véanse: In re Sanabria Ortiz, supra; Regla 9(j) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.
III
Luego de evaluar el expediente, nos resulta forzoso con-cluir que el licenciado Morales Rodríguez no ha cumplido a cabalidad con los deberes éticos antes mencionados. Aparte de no haber contestado nuestros requerimientos, el licen-ciado Morales Rodríguez cambió su dirección y aún no ha actualizado su información en nuestra Secretaría. Por ello, y porque la conducta del licenciado Morales Rodríguez para con este Tribunal ha sido negligente, contumaz e intolerable, “suficiente para tomar medidas disciplinarias en su contra” (In re Rosado Cruz, supra, pág. 1016), lo suspen-demos indefinidamente de la práctica de la abogacía y no-taría, según le apercibimos en nuestra Resolución de 29 de enero de 2010.
IV
Por los fundamentos antes expuestos, decretamos la se-paración inmediata e indefinida de la profesión de la abo-gacía y notaría del señor Morales Rodríguez. Le apercibi-mos que debe notificarle a todos sus clientes, como también a los foros judiciales y administrativos de Puerto Rico en donde actualmente practica la abogacía, sobre su inhabili-dad para poder seguir ejerciendo la profesión. Además, dentro de un término de treinta días a partir de su notifi-cación, el señor Morales Rodríguez tiene la obligación de certificarnos el cumplimiento de estos deberes.

Se dictará sentencia de conformidad.